Citation Nr: 9908610	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bumps of the forehead.

2.  Entitlement to service connection for a prostate 
condition as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for a disability 
manifested by a rash as secondary to exposure to herbicide 
agents.

4.  Entitlement to service connection for skin cancer as 
secondary to exposure to herbicide agents.

5.  Entitlement to an increased evaluation for service-
connected hemorrhoids, to include whether a timely 
substantive appeal was filed with respect to a November 28, 
1995 RO rating decision.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
October 1970.  This appeal arises from a June 1995 rating 
decision of the Huntington, West Virginia, regional office 
(RO) which denied service connection for a prostate 
condition, a disability manifested by a rash, and skin cancer 
as secondary to exposure to Agent Orange, and that determined 
that the veteran had failed to submit a well grounded claim 
for service connection for a disability manifested by bumps 
of the forehead.  The notice of disagreement was received in 
August 1995.  The statement of the case was issued in October 
1995.  The veteran's substantive appeal was received in April 
1996.

This matter was Remanded by the undersigned in November 1993 
for the purpose of obtaining additional medical evidence and 
to afford due process, and it has been returned to the Board 
of Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam era.

2.  The evidence of record shows that the veteran has been 
diagnosed as having prostatitis, seborrheic keratoses, 
actinic keratoses, sebaceous hyperplasia, and tinea cruris.

3.  There is no evidence that the veteran has been diagnosed 
as having skin cancer.

4.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

5.  There is no competent medical evidence linking the 
veteran's skin disorders and/or prostatitis with his exposure 
to herbicide agents used in Vietnam.

6.  The veteran's claims for service connection for a 
disability manifested by bumps of the forehead on a direct 
basis and service connection for a prostate condition, skin 
rash, and skin cancer as secondary to exposure to herbicide 
agents are not plausible.

7.  By a rating action dated in November 1995, the RO 
assigned a noncompensable disability rating for hemorrhoids, 
after granting service connection for the same; the RO 
notified the veteran of the decision by means of a letter 
dated January 9, 1996.

8.  The veteran filed a notice of disagreement with respect 
to the November 1995 decision on April 1, 1996.

9.  A statement of the case which included a recitation of 
the veteran's procedural rights was prepared and sent to the 
veteran regarding the issue of entitlement to an increased 
evaluation for service-connected hemorrhoids on April 10, 
1996.

10.  The veteran did not file a timely substantive appeal or 
request for an extension of the time for filing a substantive 
appeal.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for bumps 
of the forehead is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to skin cancer as secondary to 
exposure to herbicide agents is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims of entitlement to service connection for a 
prostate condition and a disability manifested by a rash and 
skin cancer as secondary to exposure to herbicide agents are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran did not timely perfect an appeal regarding 
the issue entitlement to a compensable evaluation for 
service-connected hemorrhoids.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his skin 
and genitourinary system were normal.  He was examined for 
complaints of urethral discharge in November 1968.  A smear 
was positive for gram-negative intracellular diplococci.  He 
was treated with penicillin.  The veteran was evaluated for a 
hemorrhoid in July 1968.  In October and December 1968, the 
veteran was treated for tinea pubis.  He was treated for 
athlete's foot in August 1970.  On a Report of Medical 
Examination pending discharge, his skin and genitourinary 
systems were reported as normal.  His Form DD-214 (Report of 
Transfer or Discharge) indicates that he served in the 
Republic of Vietnam during the Vietnam era.  


In March 1995, the veteran filed a claim for service 
connection for a rash, a prostate condition, skin cancer, 
bumps on the forehead, and hemorrhoids.  He asserted that his 
rash, skin cancer, and prostate cancer were the results of 
his exposure to Agent Orange in service.  

A statement from Wayne L. Brackenrich, D.O., dated in 
February 1995 was received and associated with the claims 
folder.  Therein, Dr. Brackenrich indicated that he had seen 
the veteran for a skin condition and recurrent prostate 
problems.  He opined that the veteran's history of exposure 
to Agent Orange "may" have been related to these medical 
problems.  Medical records from Dr. Brackenrich dated from 
September 1986 to February 1995 and B.W. Nicholson, M.D., 
dated in February 1994 were also associated with the claims 
folder.  Those records show that the veteran received 
treatment for hemorrhoids, prostatitis, multiple seborrheic 
keratoses, and rosacea.  

In February 1995, the veteran was afforded a VA Agent Orange 
protocol examination.  He indicated that he had served in 
areas that had been recently spayed with Agent Orange.  He 
said that he would develop a rash on his chest and abdomen 
three (3) to four (4) times a year that would last between to 
(2) and three (3) weeks.  He also complained of recurrent 
prostatitis.  The veteran related both of these problems with 
his exposure to Agent Orange.  On examination, his rectum was 
normal.  However, there was a tag at one (1) o'clock.  His 
prostate was slightly enlarged, smooth, and nontender.  The 
veteran's skin was clear with normal hair pattern on the 
shins.  The impression was "no clinical findings regarding 
his Agent Orange complaints at time of exam."  The 
examination was conducted by a physician's assistant.

By a rating action dated in June 1995, service connection for 
hemorrhoids and service connection for a rash, prostate 
cancer, and skin cancer as secondary to herbicide exposure 
was denied.  The claim for service connection for bumps of 
the head was held to be not well grounded.  

Additional medical records from Dr. Nicholson were associated 
with the claims folder.  Those records show that that the 
veteran underwent anal dilation, a hemorrhoidectomy, and the 
excision of an anal fissure.

In a statement dated in July 1995, David L. Tolliver, D.O., 
indicated that he had seen the veteran earlier that month, 
and that the veteran suffered from actinic keratosis and 
sebaceous hyperplasia.  Dr. Tolliver noted that actinic 
keratoses were pre-cancerous skin lesions.  There were no 
findings regarding the etiology of either condition.

The veteran filed a notice of disagreement in August 1995.  
He asserted that he received treatment for his hemorrhoids 
shortly after discharge.  He argued that the bumps on his 
forehead were due to his exposure to creosote in service.  
Further, if his claims for service connection for a rash, 
prostate cancer, and skin cancer could not be linked to his 
exposure to Agent Orange, the veteran asked that his claims 
for those condition be considered as a direct result of his 
military service.  A Statement of the Case on these issues 
was furnished to the veteran in October 1995.

Following the administration of a VA rectal examination, the 
veteran was granted service connection for hemorrhoids in 
November 1995.  A noncompensable evaluation was assigned.  
Notice of this decision was mailed to the veteran on January 
9, 1996.

The veteran filed a substantive appeal in April 1996.  He 
asserted that the rash of his chest and abdomen, prostate 
condition, and skin cancers were a direct result of his 
exposure to Agent Orange.  He added that his bumps of the 
forehead were etiologically related to his exposure to 
creosote during his Vietnam service.  This April 1996 
statement also included a notice of disagreement with regard 
to the issue of a compensable rating for service-connected 
hemorrhoids.  The veteran maintained that he was entitled to 
a higher disability rating for his service-connected 
hemorrhoids.  He said that his hemorrhoids caused bleeding.  
He stated that his ability to perform his job was hampered by 
his hemorrhoids because they produced pain and bleeding.  He 
contended that he had been living with painful hemorrhoids 
since his discharge from service.  

A Statement of the Case regarding the issue of a compensable 
rating for service-connected hemorrhoids was promulgated on 
April 10, 1996.  An attached cover letter informed the 
veteran that he had to file a substantive with regard to this 
claim.  He was told that he had to file said substantive 
appeal within 60 days from the date of the letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action he appealed.

The matter was Remanded by the Board in June 1997.  Finding 
that there was a disparity between the opinion rendered by 
Dr. Brackenrich and the diagnosis contained in the February 
1995 VA Agent Orange examination report, the Board ordered 
further development this matter.  The Board also determined 
that there was a question as to whether a timely substantive 
appeal was filed with respect to the November 1995 rating 
action which assigned a noncompensable evaluation for 
hemorrhoids.  In order to ensure that the veteran was not 
prejudiced by the Board considering a question not yet 
addressed by the RO, the issue was returned to the RO for its 
initial review of the timeliness matter.

Medical records from the New River Valley Orthopedics, the 
Beckley VA Outpatient Center (VAOC), and the Richmond Medical 
Center (VAMC) dated from November 1996 to September 1997 were 
associated with the claims folder.  Those records show that 
the veteran received evaluations and treatment for, but not 
limited to, hemorrhoids, carpal tunnel syndrome, skin 
problems including tinea cruris, and a cervical spine 
disorder.  Significantly, a September 1997 outpatient 
treatment note indicated that the veteran had an erythematous 
macular rash involving both groins that was diagnosed as 
being tinea cruris.  At this time, his prostate seemed to be 
small or normal sized and smooth.  There were no findings 
relating any skin condition to his military service or 
history of herbicide exposure.

In August 1997, Dr. Brackenrich responded to a RO request to 
augment his opinion regarding the possible relationship 
between the veteran's prostate condition and skin condition 
and his exposure to herbicide agents in Vietnam.  In doing a 
literature search on the Internet and through a local medical 
school library, Dr. Brackenrich noted that he could not find 
any definite connection between benign prostatic hypertrophy, 
recurrent prostate infections, and chronic fungal infections 
of the skin and herbicide exposure.  Dr. Brackenrich 
indicated that he "previously thought that there was a 
connection with those diseases," but that he could find no 
literature or information that would support that rationale.

The veteran was afforded a VA dermatology examination in 
October 1997.  He asserted that he had been suffering from 
dermatitis of the trunk once or twice a year since his 
service in Vietnam.  Similarly, he stated that he had had 
bumps on his forehead and warty moles of the trunk for "many 
years."  He added that he had had five (5) pre-malignant 
actinic keratoses removed from his face and right hand in 
1995.  On examination, the "bumps" on the forehead were 
yellowish macular and slightly raised large sebaceous glands.  
The "warty moles" were benign seborrheic keratoses.  There 
were no actinic keratoses or cancers on any exposed area.  
There was no evidence of dermatitis of the trunk.  The 
diagnoses were recurrent rash on trunk of undetermined cause, 
sebaceous hyperplasia lesions on forehead, seborrheic 
keratoses of the trunk, and actinic keratoses, by history.  
The examiner reported that sebaceous hyperplasia and 
keratoses were not related to Agent Orange exposure.  
Further, the examiner indicated that it was not possible to 
determine whether the veteran's rash of the trunk was related 
to Agent Orange because the rash was not visible upon 
examination.

In October 1998, the RO informed the veteran that it would be 
considering the issue of whether a timely substantive appeal 
was filed with regard to his claim for a compensable rating 
of his service-connected hemorrhoids.  He was told that he 
had 30 days to submit additional evidence or argument on this 
issue.  That same month, the veteran indicated that he had 
submitted all the evidence he could to support his claim for 
an increased evaluation.


The veteran was afforded a VA genitourinary examination in 
May 1998.  He stated that he had never been diagnosed as 
having prostate cancer, but that he did suffer from 
prostatitis.  He said that his first episode of prostatitis 
began in either 1986 or 1987.  However, he later indicated 
that his initial episode of prostatitis may have been in the 
1970s.  Prior to developing prostatitis, the veteran noticed 
that he had incomplete voiding.  He described his prostatitis 
as an acute, sharp pain, deep in the pelvis that was 
associated with dysuria.  He stated that the condition 
cleared-up after using some medication, but that he still 
experienced a few episodes a year wherein he voided 
incompletely.  He denied undergoing any genitourinary 
procedures or being hospitalized for a genitourinary 
condition.  He gave no history of urinary tract infections.  
He denied profound lethargy or incontinence.  He stated that 
his weight had remained stable for the past year.  The 
diagnosis was recurrent history of prostatitis.  The examiner 
noted that the veteran had no stigmata or medical history of 
prostate cancer.

Service connection for a disability manifested by lumps of 
the forehead was denied in November 1998.  The RO found that 
there was no evidence that the veteran's diagnosed sebaceous 
hyperplasia lesions on the forehead either occurred in or 
were caused by military service.  Service connection for a 
prostate condition, skin cancer, and a rash as secondary to 
exposure to herbicide agents was denied.  In this regard, the 
RO determined that there was no etiological relationship 
between the veteran exposure to herbicides in service and his 
diagnosed seborrheic keratosis, tinea cruris, and 
prostatitis.  Finally, the RO held that the veteran had not 
filed a timely appeal with regard to his claim for a 
compensable evaluation for service-connected hemorrhoids.  
The veteran was furnished a supplemental statement of the 
case in November 1998.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

A.  Skin Cancer as Secondary to Herbicide Exposure

In the instant case, there is no current medical evidence 
which establishes that the veteran has been diagnosed as 
having any type of skin cancer.  While he had "pre-
cancerous" actinic keratoses removed in July 1995, a 
diagnosis of skin cancer has not been rendered.  The 
veteran's personal belief that he suffered from skin cancer 
does not meet the requirement that there must be competent 
evidence of a current disability (a medical diagnosis) in 
order to establish a well-grounded claim.  See Caluza v. 
Brown.  There is no evidence that the veteran is a health 
care professional and, thus, his opinion that he had a skin 
cancer must fail.  Questions of medical diagnosis or 
causation require the expertise of a medical professional.  
See Espiritu v. Derwinski.

An appellant's belief that he or she is entitled to some sort 
of benefit simply because he or she had a disease, injury, or 
exposure while on active service is mistaken, as Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In other words, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  The veteran's claim for service connection for a 
skin cancer as secondary to exposure to herbicide agents is 
denied.  If medical evidence becomes available showing the 
presence of a skin cancer related to exposure to herbicides 
during military service, the veteran may request that his 
claim be reopened.

B.  Bumps on the Forehead Directly Related to Service

Here, what is lacking under the Caluza/Savage tests is 
medical evidence that establishes a causal link between the 
veteran's military service and any skin condition of the 
forehead.  The veteran has not offered any medical opinion 
that attributes any existing bumps on the forehead to his 
military service.  The veteran's opinion that there is an 
etiological relationship between his bumps on his forehead 
and his military service does not meet this standard.  As 
indicated in Espiritu v. Derwinski, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  

The presence of a chronic skin disability in service 
manifested by bumps has not been established.  The veteran's 
skin at discharge was noted to be normal.  Even if the 
evidence fails to demonstrate the applicability of the 
chronicity provision of § 3.303(b), a VA claimant may still 
obtain the benefit of § 3.303(b) by providing evidence of 
continuity of symptomatology post-service and evidence 
attributing the post-service symptomatology to the current 
disability.  The type of evidence needed to make this latter 
determination depends on whether a lay person's observation 
is competent to render an opinion on this matter or whether 
the opinion may only be rendered by a trained professional.  
Evidence of continuity is determined by symptoms not 
treatment.  However, in determining the merits of a claim, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Here, the veteran claims to 
have been suffering from bumps on his forehead related to 
service.  The Board notes, however, that there is no evidence 
documenting the presence of the condition prior to the 1990s.  
Equally important, since the exact diagnosis of a skin 
condition is not with the capabilities of a lay person, 
medical evidence is required to demonstrate a relationship 
between any present skin disorder of the forehead and any 
symptoms post-service.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  No such 
medical evidence has been submitted in this case.

C.  Prostatitis and a Disability Manifested by a Rash
as Residuals of Exposure to Herbicide Agents

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added].  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e) (1998).  "For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves with two years of 
the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb. 8, 1999) ("neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)").  The 
medical record indicates that the veteran has been diagnosed 
with prostatitis, seborrheic keratoses, actinic keratoses, 
and tinea cruris.  None of those diagnosed disorders are 
listed in the governing regulation.  Accordingly, under the 
law, the veteran is not entitled to a presumption that his 
diagnosed prostatitis, seborrheic keratoses, actinic 
keratoses, and/or tinea cruris are etiologically related to 
exposure to herbicide agents used in Vietnam.  Moreover, 
because the veteran does not have one of the diseases listed 
in the above regulation, even the presumption of exposure to 
Agent Orange or other herbicide is not available to him.  
Without the benefit of presumptive service connection, he is 
obligated to submit an otherwise well-grounded claim.  See 
Tidwell v. West, 11 Vet. App. 242 (1998).

The Board notes the VA Adjudication Procedure Manual, Manual 
M21-1, Part VI, Paragraph 7.20(b) contains a more liberal 
interpretation of the presumption of exposure to herbicide 
agents than appears in the regulations above.  Specifically, 
Paragraph 7.20(b) provides that "unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed to herbicide agents."  Without deciding 
whether this is a more liberal substantive rule so as to 
entitle the veteran to the presumption of exposure to 
herbicide agents, the Board notes that there is no medical 
evidence of record suggesting a connection between Agent 
Orange exposure and any of the veteran's diagnosed disorders.  
Again, the veteran is not a medical expert and, for that 
reason, he is not competent to express an authoritative 
opinion regarding any medical causation or diagnosis of his 
current condition.  See Espiritu.  The Board recognizes that 
Dr. Brackenrich initially stated in February 1995 that there 
"may" have been a relationship between the veteran's 
recurrent prostate problems and skin condition and his 
exposure to Agent Orange in service.  However, Dr. 
Brackenrich retracted this opinion in an August 1997 
statement.  He indicated that he "previously thought there 
was a connection," but that he could not find any literature 
or information that would support that rationale.  Moreover, 
the VA dermatology examiner indicated that there was no 
relationship between the veteran's diagnosed sebaceous 
hyperplasias and keratoses and any exposure to Agent Orange.  
Further, the Secretary of the VA formally announced in the 
Federal Register, on August 8, 1996, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  61 Fed.Reg. 41442-41449 
(August 8, 1996).  Accordingly, the veteran's assertion that 
there is a causative relationship between any exposure to 
herbicide agents in service and his prostatitis and/or skin 
disorders is without legal merit, and it is unnecessary to 
establish whether the veteran was exposed to herbicides in 
military service.

C.  Timely Substantive Appeal

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1998).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  

An extension of the 60 day-period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veteran's 
Affairs office.  A denial of a request 
for extension may be appealed to the 
Board.

38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(1998).  

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1998).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993).  See also YT 
v. Brown, 9 Vet. App. 195 (1996).

In this case, the RO notified the veteran of the November 
1995 rating decision by means of a letter dated on January 9, 
1996.  Therefore, the one-year appeals period would have 
expired one year after "the date of mailing of the notice of 
the result of the initial review or determination." 38 
U.S.C.A. § 7105(b)(1) (West 1991).

A statement of the case was mailed to the veteran on April 
10, 1996.  As noted above, a claim must be perfected by the 
filing of a substantive appeal within 60 days after the 
mailing of a statement of the case or the remainder of the 
one-year period after the mailing of notice of the initial 
determination, whichever is longer.  Therefore, the one-year 
appellate period, which expired on January 9, 1996, still 
governed as the appeals period within which the appellant was 
required to perfect his appeal.

The record reflects neither the submission of a timely 
substantive appeal nor any request from the veteran for an 
extension of time, in accordance with 38 C.F.R. 
§ 20.303, within which to submit a substantive appeal.  In 
the absence of receipt of a timely substantive appeal 
pertaining to the RO's November 1995 assignment of a 
noncompensable rating for hemorrhoids, the Board is without 
jurisdiction to entertain an appeal of said decision.  See 
Roy v. Brown. Accordingly, the claim concerning a compensable 
evaluation for service-connected hemorrhoids is dismissed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.


ORDER

Entitlement to service connection for a disability manifested 
by bumps of the forehead is denied.

Entitlement to service connection for a prostate condition as 
secondary to exposure to herbicide agents is denied.

Entitlement to service connection for a disability manifested 
by a rash as secondary to exposure to herbicide agents is 
denied.

Entitlement to service connection for skin cancer as 
secondary to exposure to herbicide agents is denied.

The veteran having failed to perfect an appeal, the claim for 
entitlement to a compensable evaluation for service-connected 
hemorrhoids is dismissed.



REMAND

The Court, in a recently issued decision, held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand.  Furthermore, 
the Court held that where "the remand orders of the Board . 
. . are not complied with, the Board itself errs in failing 
to insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).

In its November 1993 Remand, the Board determined that the 
veteran had raised the issues of entitlement to service 
connection for a prostate condition, a disability manifested 
by a rash, and skin cancer on a direct basis.  In a November 
1998 decision, the RO denied service connection for a 
prostate condition, a disability manifested by a rash, and 
skin cancer.  The RO determined that there was no evidence 
that those conditions were incurred in or aggravated by 
military service (service connection on a direct basis).  A 
Supplemental Statement of the Case was issued that same day.  
However, in the letter accompanying the Supplemental 
Statement of the Case, the veteran was not specifically 
notified of his right to file an appeal of the November 1998 
rating action that denied service connection for a prostate 
condition, a disability manifested by a rash, and skin cancer 
on a direct basis.  In other words, the veteran was not 
adequately notified of his right to appeal the decision 
regarding these service connection issues, nor of his right 
to a hearing on these issues.  Pursuant to 38 C.F.R. § 19.30, 
the RO should provide the veteran and his representative with 
notice of the determination and the right to appeal. 

In January 1998, the veteran was denied entitlement to 
service connection for numbness and tingling of the arms, 
legs, and toes as secondary to exposure to herbicide agents.  
He received notice of this decision on February 13, 1998.  He 
filed a notice of disagreement with the regard to that 
decision in November 1998.  To date, there is no evidence 
that the appellant has been furnished a Statement of Case on 
the issue of entitlement to service connection for numbness 
and tingling of the arms, legs, and toes as secondary to 
exposure to herbicides agents.  As the filing of a notice of 
disagreement places a claim in appellate status, the Court 
has held that the RO's failure to issue a Statement of the 
Case is a procedural defect requiring remand.  See Godfrey v. 
Brown, 5 Vet. App. 127, 132 (1993); see also Archibold v. 
Brown, 9 Vet. App. 124, 130 (1996).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

The RO should furnish the veteran and his 
representative with a Statement of the 
Case (SOC) on the issue of entitlement to 
service connection for numbness and 
tingling of the arms, legs, and toes as 
secondary to exposure to herbicides 
agents.  The RO should also resend to the 
veteran a copy of the November 1998 
Supplemental Statement of the case 
addressing the issues of service 
connection for a prostate condition, a 
disability manifested by a rash, and skin 
cancer on a direct basis.  There should 
be included with this document 
information concerning the need to file a 
substantive appeal to these issues if the 
Board is to address them.  A VA Form 9 
should be provided for the veteran's use.  
The SOC should include citations to all 
pertinent regulations.  The veteran must 
be informed that he must file a 
substantive appeal to the SOC if he 
wishes the Board to consider the issues 
addressed therein.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is further informed.  The purpose of this 
REMAND is to afford due process of law.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 20 -


- 19 -


